      Case 1:19-cv-01464-NONE-SAB Document 52 Filed 01/12/21 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   CHARLES TRAYZON GILBERT,                          )   Case No.: 1:19-cv-01464-NONE-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER GRANTING DEFENDANTS’
13            v.                                           REQUEST FOR EXTENSION OF TIME
                                                       )   TO FILE A REPLY
14                                                     )
     KATHLEEN ALLISON, et.al.,
                                                       )   (ECF No. 51)
15                    Defendants.                      )
                                                       )
16                                                     )

17            Plaintiff Charles Trayzon Gilbert is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Defendants’ request for an extension of time to file a reply, filed

20   January 11, 2021.

21            Good cause having been presented, it is HEREBY ORDERED that Defendants shall file their

22   reply on or before January 21, 2021.

23
24   IT IS SO ORDERED.

25   Dated:        January 12, 2021
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
